— Peters, J.
Appeal from an order of the Family Court of Albany County (Tobin, J), entered July 25, 2002, which, inter alia, in a proceeding pursuant to Family Ct Act article 4, granted respondent’s motion to dismiss the petition.
*1239In December 2001, petitioner, pro se, filed a petition* seeking relief, including the recovery of counsel fees, which had been awarded to respondent by a September 1998 order of Family Court; that order was affirmed on appeal (Matter of Flanigan v Knipple, 266 AD2d 752 [1999], lv denied 94 NY2d 759 [2000]). Respondent’s motion to dismiss the petition, grounded upon petitioner’s failure to state a cause of action, was granted and Family Court affirmed. This appeal ensued.
Petitioner contends that errors of law were made in prior proceedings pertaining to the applicability of federal and state tax exemption statutes and that had he been properly permitted to claim the parties’ child as a dependent exemption on his federal and state income tax returns, there would have been no basis for the prior order. Recognizing the limited power accorded to the Support Magistrate pursuant to Family Ct Act § 439 and Family Court’s role upon its review of objections to an order issued by the Support Magistrate (see Family Ct Act § 439 [e]), we find no reason to disturb the determination rendered.
Petitioner’s remaining contentions, including the claim of bias by the Support Magistrate, have been reviewed and rejected as meritless (see Matter of Greenier v Breason, 251 AD2d 703, 704 [1998]).
Cardona, P.J., Mercure, Spain and Carpinello, JJ., concur. Ordered that the order is affirmed, without costs.

 An amended petition was filed April 25, 2002.